Per Curiam.
Application for a writ was made to the Chief Justice, and this being denied by him on the ground of laches, prosecutors have come to the court.
*121We have examined the papers with care, and concur entirely in the result reached by the Chief Justice. The effort is to review the legality of a permit for a cemetery, granted by the city commissioners to Adas Israel, predecessor in title of the Monteiior Corporation, in April, 1922. Since that time Adas Israel and the present defendant have been diligent in prosecuting their work under the permit, and have gone to large expense in so doing, while parties who would have the right to attack the permit have either slept on that right or entirely failed to assert it in a lawful way. In September, 1923, after much work had been done, the city, no doubt, at the instance of interested parties, undertpok to revoke the permit. This was attacked by certiorari on the part of the present defendant, cemetery company, and the revocation set aside. Montefior Cemetery Co. v. Newark, 3 N. J. Mis. R. 1104. Whereupon prosecutors undertook to do what they should have done in the first place, viz., apply for a certiorari to the issue of the permit. This was done over three years and a half after its issue, and when many thousand dollars had been expended. To us it is plain, as it seemed to be to the Chief Justice, that the application is barred by laches.
Allocatur is therefore denied.